Citation Nr: 0211094	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an effective date prior to June 9, 1992 
for the grant of service connection for pulmonary 
tuberculosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from December 1941 to March 1945.  

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO) in which the RO granted service connection for 
pulmonary tuberculosis, effective June 9, 1992 and an April 
1998 rating decision in which the RO denied the veteran's 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease.  

The veteran's appeal was previously before the Board in July 
2000, at which time the Board denied entitlement to an 
effective date prior to June 9, 1992 for the grant of service 
connection for pulmonary tuberculosis and denied service 
connection for chronic obstructive pulmonary disease.  The 
veteran appealed the Board's July 2000 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  
As the result of a joint motion for remand, the Court in a 
May 2001 order vacated the Board's July 2000 decision and 
remanded the appeal to the Board for re-adjudication in light 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

The veteran presented hearing testimony before a member of 
the Board in February 1999.  The Board member who presided at 
the veteran's hearing is no longer employed at the Board.  In 
accordance with 38 C.F.R. § 20.707 (2001), in a July 2002 
letter the veteran was given the opportunity to again present 
hearing testimony before another member of the Board.  In 
response the veteran has asked to for a videoconference 
hearing before a member of the Board.  This case is, 
accordingly, being remanded to the RO to schedule the 
requested hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

